                                          Case 4:17-cv-04960-HSG Document 55 Filed 08/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLOS A. HAWTHORNE,                               Case No. 17-cv-04960-HSG
                                   8                    Plaintiff,                          ORDER GRANTING SECOND
                                                                                            EXTENSION OF TIME TO FILE
                                   9             v.                                         DISPOSITIVE MOTION
                                  10     A YANEZ, et al.,                                   Re: Dkt. No. 54
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, defendants G. Fonseca, A. Yanez, J. Czajkowski, J. Davis, B.

                                  14   Deal, and R. Thomas’s second request for an extension of time to file their dispositive motion is

                                  15   GRANTED. Dkt. No. 52. Defendants Fonseca, Yanez, Czajkowski, Davis, Deal, and Thomas

                                  16   (“Defendants”) shall file their dispositive motion by December 10, 2021. Plaintiff’s opposition to

                                  17   Defendants’ dispositive motion must be filed with the Court and served upon Defendants no later

                                  18   than 28 days from the date the motion is filed. Defendants shall file a reply brief in support of
                                  19   their dispositive motion no later than 14 days after the date the opposition is filed. The motion

                                  20   shall be deemed submitted as of the date the reply brief is due. No hearing will be held on the

                                  21   motion.

                                  22          This order terminates Dkt. No. 54.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 8/26/2021

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
